Citation Nr: 0313441	
Decision Date: 06/20/03    Archive Date: 06/24/03

DOCKET NO.  98-19 262	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney


ATTORNEY FOR THE BOARD

M. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from March 25, 1943, to 
June 24, 1943.



This case first came before the Board of Veterans' Appeals 
(Board) from a September 1997 rating decision rendered by the 
Nashville, Tennessee, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In April 2000, the Board denied 
the veteran's claim; the veteran appealed that decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which, pursuant to Appellee's Motion for Remand and 
to Stay Proceedings, issued an Order in February 2001 whereby 
the Board's April 2000 decision was vacated and the veteran's 
claim remanded to the Board for further review in accordance 
with new statutory requirements.  In August 2001, the Board 
again denied the veteran's claim, and the veteran again 
appealed that decision to the Court.  In November 2002, 
pursuant to a Joint Motion for Partial Remand and to Stay 
Proceedings, the Court vacated the Board's August 2001 
decision and remanded the claim to the Board for action in 
accordance with the Joint Motion.  


REMAND

In the Joint Motion that was the basis for the Court's 
November 2002 Order, the parties agreed that the Board was to 
obtain the veteran's Social Security Administration (SSA) 
records; obtain a response from the U.S. Army as to the 
purported inservice death of a fellow serviceman of the 
veteran, the incident cited by the veteran as a stressor 
event; ensure that the notice provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. § 5103(a)) 
were satisfied; and provide the veteran with a thorough and 
contemporaneous examination.  The Board, in requesting that 
these actions be undertaken, acknowledges that the veteran's 
claim has been advanced on the Board's docket; nonetheless, 
the Board must accomplish the actions required by the Court, 
as stipulated by both parties (including the veteran) in the 
Joint Motion that provides the basis for further review of 
the veteran's claim by VA.



Accordingly, this case is REMANDED for the following:

1.  The RO is to request that the SSA 
furnish any and all records, to include 
but not necessarily limited to decisions 
rendered by SSA and the medical evidence 
compiled pursuant thereto, pertaining to 
the veteran's receipt of SSA benefits.

2.  The RO is to request that the U.S. 
Army Casualty Operations Center, 
Alexandria, Virginia, verify whether 
Private Samuel E. White, Jr., was killed 
during basic training at Fort McClellan, 
Alabama, in April or May 1943.

3.  The RO is to advise the veteran, by 
means of a letter, as to his and VA's 
obligations under the VCAA, to include, 
but not necessarily limited to:

	a) VA's duty to notify him;

	b) VA's duty to assist him, to 
include what VA will accomplish and what 
he must do to assist in the development 
of his claims;

	c) When and where to send 
information or evidence; and 

	d) Who to contact at VA if he has 
any questions.

4.  The veteran should then be accorded a 
VA PTSD examination in order to ascertain 
whether PTSD is currently manifested.  
All tests indicated are to be 


accomplished at this time, and all 
findings, and the reasons therefor, are 
to be set forth in a clear, logical, and 
legible manner on the examination report.  
If the examiner determines that PTSD is 
present, he or she should identify the 
stressor or stressor(s) that precipitated 
this disorder.  The veteran's claims 
folder and a copy of this Remand are to 
be furnished to the examiner for his or 
her review and referral prior to this 
examination, and the examiner is to 
indicate on the examination report that 
review of the claims folder was 
accomplished prior to the examination.

5.  If the veteran identifies, either 
during VA examination or at any other 
time during the course of the development 
of his claim, a purported stressor event 
or events other than the death of Private 
Samuel E. White, Jr., during basic 
training at Fort McClellan, Alabama, in 
April or May 1943, and the examiner cites 
that stressor event or events as a basis 
for the onset of any PTSD diagnosed as a 
result of that examination, the RO should 
attempt to verify the occurrence of that 
stressor from all appropriate sources, to 
include but not necessarily limited to 
the U.S. Armed Services Center for 
Research of Unit Records, the National 
Personnel Records Center, and the U.S. 
Army.

6.  Following completion of the above 
actions, the RO should review the claim, 
and determine whether service connection 
for PTSD can now be granted.  If the 
decision remains adverse to the veteran, 
he and his representative should be 
furnished with a Supplemental Statement 
of the Case, and with the appropriate 
period 


of time within which to respond thereto.  
The case should then be returned to the 
Board for further review, as warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran need take no action until he is so informed.  The 
purposes of this REMAND are to obtain additional evidence and 
to address due process concerns.  No inference as to the 
ultimate disposition of this claim should be made.



	                  
_________________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




